Citation Nr: 1503864	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to December 1970 and was awarded the Combat Infantryman Badge (CIB) and a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was previously before the Board, most recently in June 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran's hearing impairment is no worse than Level I in either ear.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in September 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  In a December 2014 statement, the Veteran's representative noted that as the Veteran's last VA audiology examination was conducted in 2011, and that he should be provided a new VA audiology examination to determine the current level of impairment resulting from his service-connected bilateral hearing loss disability.  However, a review of the record shows that the Veteran was provided a VA audiology evaluation in October 2013.  The Veteran has not asserted, and the record does not otherwise show, that his bilateral hearing loss disability has increased in severity since the October 2013 VA examination.  Therefore, the Board finds that remand for a new VA examination is not necessary as the medical evidence currently of record is sufficient to decide the claim.  Therefore, there is no bar to proceeding with a final decision.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Tinnitus is rated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  The Veteran has already been rated 10 percent for tinnitus, but he seeks a higher rating for hearing loss disability.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2014).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2014).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b), Table VI (2014).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c), Table VIa (2014).

Puretone threshold average as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases, including those in § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2014).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage rating is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2014).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).

When the pure tone thresholds are 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2014).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991),

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At an October 2010 VA audiology evaluation, the Veteran reported hearing loss that began in active service and that had continued since that time.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
20
35
85
38.75
Left Ear
15
20
70
85
47.5

Speech recognition ability was measured at 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

Also of record are VA treatment notes showing the Veteran to have had audiology evaluations and hearing aid evaluations.  A review of those records shows audiogram results from September 2011.  The Veteran's audiometric testing results in September 2011 were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
20
65
95
48.75
Left Ear
15
25
80
85
51.25

Speech recognition ability was measured at 100 percent in the right ear and 100 percent in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

At an October 2013 VA audiology evaluation, the Veteran reported that he experienced difficult hearing high frequency warning signals and that his bilateral hearing loss disability affected his ability to communicate effectively in backgrounds of noise.  The examiner noted that the Veteran's bilateral hearing loss disability did not have any significant effects on his occupation or ability to groom himself, but it did effect his ability to drive.  The Veteran's audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
10
15
65
90
45
Left Ear
10
20
70
80
45

Speech recognition ability was measured at 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed sensorineural hearing loss, bilaterally.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In a November 2013 addendum report, the October 2013 VA examiner noted that the nature of high frequency hearing loss was one where the communicative skills were negatively affected under conditions where outside noise interacted with the signal of interest.  The examiner further noted that the hearing data collected was valid and accurately represented the Veteran's true organic hearing.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2013 VA examiner clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  The examiner further elaborated upon the October VA examination report in his November 2013 addendum report.  Therefore, the Board finds that the VA examination report and addendum report are in compliance with the requirements.

There are no other audiogram reports of record showin the Veteran to have hearing impairment worse than that reported at the VA examinations and in the September 2011 VA Medical Center audiogram.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in either ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial compensable rating for bilateral hearing loss disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


